



COURT OF APPEAL FOR ONTARIO

CITATION: Ziaie v. Ziaie, 2013 ONCA 156

DATE: 20130315

DOCKET: C56159

Doherty, MacPherson and Watt JJ.A.

Saeed Ziaie

Appellant

and

Shaliyah Ziaie

Respondent

Saeed Ziaie, appearing in person

Shaliyah Ziaie, appearing in person

Heard and released orally:  March 11, 2013

On appeal from the order of Justice H. McGee of the
    Superior Court of Justice, dated December 3, 2010.

ENDORSEMENT

[1]

Custody of children upon the dissolution of a marriage depends
    exclusively on a determination of the best interests of the child.  We see no
    reason to interfere with the motion judges decision.

[2]

The appellant sought sole custody of the two children, but also agreed
    that the children should continue to reside with the respondent.  They had
    lived with their mother since separation in 2008.  The motion judge quite
    properly observed that these two positions were irreconcilable.

[3]

In the end, the motion judge had a difficult decision to make.  We would
    not interfere with the discretion as exercised by the motion judge.

[4]

The appeal dismissed.

Doherty J.A.

J.C. MacPherson J.A.

David Watt J.A.




